Title: To George Washington from William Greene, 2 October 1778
From: Greene, William
To: Washington, George


          
            sir.
            Warwick [R.I.] 2d October 1778
          
          I was Honour’d with your favor of the 22d Ulto together with Colo. Biddle and Charles Pettit Esqrs. upon the subject of Forrage—prier to the receipt of yours, I received one from Major General Greene 
            
            
            
            mentioning the same difficulties. I then Call’d the Council of War and in the mean time the General proceeded to Boston on business of the same kind and laid it before the Legislative Authority there, who informs me they have it under consideration and he expects will answer his request soon, the Council considering the smallness of this State when compar’d with the others and the many oppressions they have so Sensiblely felt by supplying the Army with necessaries at the Stated price, when at the same time the others were at liberty, they thought it most prudent not to take the lead in this. our Assembly Sets the latter end of this Instant I shall then lay your letter and the other Gentlemens before them, and Doubt not they will do every thing in their power to Support the common Cause that may appear to them to be consistant with good policy. I am with great respect Your Obedient Humble Servt
          
            W. Greene
          
        